Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is responsive to Amendment filed 05/12/2021.
Claims 21-23 and 25-40 are pending in this application.  Claims 21, 29, and 36 are independent claims.   In Amendment, claims 1-20 and 24 are cancelled and claims 21, 29, and 36 are amended.  This Office Action is made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 and 25-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (U.S. 2018/0173812 A1) in view of Langdon et al. (U.S. 2017/0351989 A1) and further in view of Jannu et al. (U.S. 7,152,094 B1).

Re claim 22, Agarwal et al. in view of Langdon et al. disclose the operations comprise: receiving, from the graphical user interface of the display device, user input indicative of an endpoint associated with the computing device; wherein the computing device is configured to initialize the endpoint associated with the computing device to receive the one or more event messages from the event source after receiving the configuration software (e.g. paragraphs [0040, 0046 and 0056]). 
Re claim 23, Agarwal et al. in view of Langdon et al. disclose the endpoint utilizes a port associated with the computing device to receive the one or more event messages (e.g. paragraph [0068]). 
Re claim 25, Agarwal et al. in view of Langdon et al. disclose the operations comprise storing the one or more event messages in a table of a database after receiving the one or more event messages from the computing device (e.g. Agarwal et al. - Figure 4 component 420; Langdon et al. – claim 1). 
Re claim 26, Agarwal et al. in view of Langdon et al. disclose the first format is incompatible with the system (e.g. abstract, claim 6). 
Re claim 27, Agarwal et al. in view of Langdon et al. disclose the first format comprises a markup language format and the second format comprises an object format (e.g. Agarwal et al. – paragraph [0049]; Langdon et al. – claims 1 and 9). 
Re claim 28, Agarwal et al. in view of Langdon et al. disclose the markup language format comprises an eXtensible Markup Language format and the object format comprises a 
Re claim 29, it is a method claim having similar limitations cited in claim 21.  Thus, claim 29 is also rejected under the same rationale as cited in the rejection of claim 21.
Re claim 30, Agarwal et al. in view of Langdon et al. disclose the management system is restricted from receiving the one or more event messages from the event source (e.g. validate the source in Figure 4). 
Re claim 31, Agarwal et al. in view of Langdon et al. disclose transmitting, by the management system to the computing device, an update to the configuration software, wherein the computing device is automatically configured to transform one or more additional event messages received from the event source from the first format to a third format after receiving the configuration software (e.g. Langdon et al. – claims 1 and 9 with different mapper/transformer). 
Re claim 32, Agarwal et al. in view of Langdon et al. disclose receiving, by the management system from the computing device, the one or more additional event messages in the third format (e.g. Langdon et al. – claims 1 and 9 with different mapper/transformer).
Re claim 33, Agarwal et al. in view of Langdon et al. disclose determining, by the management system, that a new event source is present in the managed network (e.g. Figure 3 and paragraph [0046]). 
Re claim 34, Agarwal et al. in view of Langdon et al. disclose transmitting, by the management system to the computing device, an update to the configuration software, wherein the computing device is automatically configured to transform one or more additional event 
Re claim 35, Agarwal et al. in view of Langdon et al. disclose the one or more event messages are encrypted before the management system receives the one or more event messages (e.g. paragraphs [0021 and 0074]). 
Re claim 36, it is a medium claim having similar limitations cited in claim 21.  Thus, claim 36 is also rejected under the same rationale as cited in the rejection of claim 21.
Re claim 37, it is a medium claim having similar limitations cited in claim 21.  Thus, claim 37 is also rejected under the same rationale as cited in the rejection of claim 21.
Re claim 38, it is a medium claim having similar limitations cited in claim 23.  Thus, claim 38 is also rejected under the same rationale as cited in the rejection of claim 23.
Re claim 39, it is a medium claim having similar limitations cited in claim 27.  Thus, claim 39 is also rejected under the same rationale as cited in the rejection of claim 27.
Re claim 40, Agarwal et al. in view of Langdon et al. disclose the one or more processors are unable to process the one or more event messages in the first format (e.g. abstract).

Response to Arguments
Applicant's arguments with respect to claims 21-23 and 25-40 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 7,152,094
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443